          Case 1:20-vv-00462-UNJ Document 27 Filed 08/26/21 Page 1 of 2


                                               CORRECTED


    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0462V
                                        UNPUBLISHED


    KELLY MOX,                                              Chief Special Master Corcoran

                        Petitioner,                         Filed: July 26, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Kimberly Shubert Davey, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On April 20, 2020, Kelly Mox filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (SIRVA) as a result of a Tdap vaccine administered to her on January 10,
2018. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On July 26, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:20-vv-00462-UNJ Document 27 Filed 08/26/21 Page 2 of 2




Specifically, Respondent agrees that Petitioner had no history of pain, inflammation, or
dysfunction in her left shoulder; Petitioner’s pain and reduced range of motion occurred
within 48 hours of receipt of an intramuscular vaccination; Petitioner’s symptoms were
limited to the shoulder in which the vaccine was administered; and no other condition or
abnormality was identified to explain Petitioner’s symptoms. Id. at 9. Respondent further
agrees that Petitioner has satisfied the statutory requirement that a petitioner’s injury must
last for at least six months as required by 42 U.S. C. § 300aa-11(c)(1)(D)(i). Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
